DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of species A, figs. 1-4, in the reply filed on 11/17/2021 is acknowledged.  The traversal is on the ground(s) that: (A) species B, figs. 5-8 are alternate view of the same gardening appliance as illustrated in fig. 1; (B) Applicant respectfully traverses for at least the reason that the searches required for each group would necessarily overlap one another, allowing examination of all inventions in a single application to conserve the limited resources of the Patent Office. Additionally, no additional burden will be placed on the Examiner if all claims are examined in a single application. 
 	In response to (A), this is found persuasive, thus, the examiner is withdrawing the election of species between figs. 1-4 and figs. 5-8.
	In response to (B), as stated in MPEP 808.02, 
**> Establishing Burden<
Where, as disclosed in the application, the several inventions claimed are related, and such related inventions are not patentably distinct as claimed, restriction under 35 U.S.C. 121 is never proper (MPEP  § 806.05). If applicant **>voluntarily files claims to such related inventions in different applications<, double patenting may be held.  Where the related inventions as claimed are shown to be >independent or< distinct under the criteria of  MPEP  § 806.05(c) -  *> §  806.06<, the examiner, in order to establish reasons for insisting upon restriction, must >explain why there would be a serious burden on the examiner if restriction is not required.  Thus the examiner must< show by appropriate explanation one of the following:  
(A)  Separate classification thereof: This shows that each **>invention< has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be cited to show separate classification.
A separate status in the art when they are classifiable together: Even though they are classified together, each *>invention< can be shown to have formed a separate subject for inventive effort when **>the examiner can show< a recognition of separate inventive effort by inventors. Separate status in the art may be shown by citing patents which are evidence of such separate status, and also of a separate field of search. 
(C)  A different field of search: Where it is necessary to search for one of the **>inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes /subclasses or electronic resources, or employing different search queries<, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search.

As stated in the restriction requirement mailed on 9/30/2021, the two inventions, groups I & II, would require different searches in two different CPC scheme. Thus, the examiner has established burdensome per section (A) & (C) in the above. 
 	The requirement is still deemed proper and is therefore made FINAL.  Claims 16-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group II, there being no allowable generic or linking claim. Claims 1-15 will be examined herein. 
Examiner’s note
Note, although the examiner recites certain excerpts from the prior art, MPEP 2141.02 VI states “Prior art must be considered in its entirety, including disclosures that teach away from the claims”.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-6,15 are rejected under 35 U.S.C. 103 as being unpatentable over Massey (WO 2018068042 A1) in view of Zhu et al. (US 20200064052 A1).
 	For claim 1, Massey teaches a gardening appliance, comprising: 
a liner (11a-d,13,15) positioned within a cabinet (23)and defining a grow chamber; 
a grow module (5) mounted within the liner and defining a plurality of apertures, each of the plurality of apertures being configured for receiving a plant pod (see fig. 4A); and 
an atmosphere control system comprising: an air supply source (para. 0039, environmental systems such as air propulsion device, fans, blowers, chillers, etc.) for providing a flow of intake air into the grow chamber; and 
a controller (para. 0024, control system 39) operably coupled to the one or more permeation membranes, the controller being configured for selectively energizing the one or more permeation membranes.  
However, Massey is silent about one or more permeation membranes, each of the one or more permeation membranes being configured for adjusting a concentration of one or more gases within the flow of intake air when energized; hence, the controller operably coupled to the one or more permeation membranes, the controller being configured for selectively energizing the one or more permeation membranes. 

	The combination of Massey as modified by Zhu et al. would result in the controller operably coupled to the one or more permeation membranes, the controller being configured for selectively energizing the one or more permeation membranes (the controller in Massey would be in operational connection with the membranes as it does for all parts of the system and operate the parts as desired by the setting on the display).
For claim 2, Massey as modified by Zhu et al. teaches the gardening appliance as described in the above, and further teaches an intake duct (para. 0039, Massey teaches the environmental systems such as chillers, refrigeration, air propulsion device, fans, blowers, all of which would implied that there is some sort of intake duct to guide the air flow into the growing chamber) fluidly coupled to the grow chamber, wherein the one or more permeation membranes are positioned within the vent hole leading into the interior of the chamber of the air-regulator (Zhu et al. teach the membranes being positioned in an inlet duct of the vent hole 24 in fig. 5).  However, Massey as modified by Zhu et al. is silent about the one or more permeation membranes are positioned 
For claim 3, Massey as modified by Zhu et al. teaches the gardening appliance as described in the above, and further teaches wherein the air supply source comprises an air pump fluidly coupled to the intake duct (para. 0039, Massey teaches the environmental systems such as chillers, refrigeration, air propulsion device, fans, blowers, all of which would implied that there is some sort of air pump to operate these devices). If applicant does not agree with the examiner’s interpretation of Massey, then Zhu et al. further teach an air pump in their environmental system (para. 0050,0051). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ an air pump as further taught by Zhu et al. in the gardening appliance of Massey as modified by Zhu et al., for such pump is notoriously well-known in the art of environmental system to be included so as to circulate air throughout the system. 
For claim 4, Massey as modified by Zhu et al. teaches the gardening appliance as described in the above, and further teaches a gas sensor (para. 0039; gas injection system that includes sensors 77 to monitor at least CO2 gas) positioned in the grow chamber for detecting a concentration of one or more gases in the grow chamber, the controller being configured for selectively energizing the one or more permeation 
For claim 5, Massey as modified by Zhu et al. teaches the gardening appliance as described in the above, and further teaches wherein the one or more permeation membranes are selected to adjust the concentration of at least one of oxygen (02), carbon dioxide (CO2), or nitrogen (N2) in the flow of intake air (as taught by Zhu et al.).  
For claim 6, Massey as modified by Zhu et al. teaches the gardening appliance as described in the above, and further teaches wherein the one or more permeation membranes comprise a plurality of permeation membranes stacked adjacent each other (Zhu et al. stated “membranes”; see also fig. 6), each of the plurality of permeation membranes being configured for increasing the concentration of at least one of the one or more gases (functional recitation to which the membranes of Zhu et al. operate as such).
For claim 15, Massey as modified by Zhu et al. teaches the gardening appliance as described in the above, and further teaches wherein the grow module defines an internal root chamber (55), and wherein the intake duct is fluidly coupled to the root chamber (all parts of the system are in fluid contact or couple with each other).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Massey as modified by Zhu et al. as applied to claim 1 above, and further in view of Motoyama et al. (CN 104244703 A).
For claim 7, Massey as modified by Zhu et al. teaches the gardening appliance as described in the above but is silent about an auxiliary gas source fluidly coupled with 
Motoyama et al. teach an environmental system comprising an auxiliary gas source (para. 0086) fluidly coupled with the grow chamber (figs. 4,6, chamber where the plants are housed) for providing concentrated gas of a desired composition into the grow chamber.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an auxiliary gas source as taught by Motoyama et al. in the gardening system of Massey as modified by Zhu et al. in order to provide an auxiliary gas source for various different types of gas as needed and/or to provide a backup gas source in the event the main gas source fails. 
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Massey as modified by Zhu et al. as applied to claim 1 above, and further in view of Kamei et al. (JP 2017044452 A).
 	For claim 8, Massey as modified by Zhu et al. teaches the gardening appliance as described in the above but is silent about a discharge duct in fluid communication with the grow chamber for permitting a flow of discharge air to exit the grow chamber; and a flow regulating device operably coupled to the discharge duct to regulate the flow of discharge air through the discharge duct.  
	Kamei et al. teach a gardening appliance comprising a discharge duct (46,46a) in fluid communication with the grow chamber (11) for permitting a flow of discharge air to exit the grow chamber (see figs. 2,4); and a flow regulating device (46b) operably coupled to the discharge duct to regulate the flow of discharge air through the discharge duct.  It would have been obvious to one having ordinary skill in the art before the 
	For claim 9, Massey as modified by Zhu et al. and Kamei et al. teach the gardening appliance as described in the above but is silent about wherein the discharge duct is split into a filtered portion and an unfiltered portion, wherein the flow regulating device selectively directs the flow of air through the filtered portion or the unfiltered portion.  In addition to the above, Kamei et al. teach wherein the discharge duct is split into a filtered portion (portion where the filter 46c is located) and an unfiltered portion (the rest of the portion that does not include the filter 46c), wherein the flow regulating device selectively directs the flow of air through the filtered portion or the unfiltered portion (the flow regulating device 46b directs air flow through the filter portion as shown in figs. 2,4). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the discharge duct of Massey as modified by Zhu et al. and Kamei et al. be split into a filtered portion and an unfiltered portion as further taught by Kamei et al. in order to provide a portion in the duct where a filter can be placed for filtering out undesired elements. 
	For claim 10, Massey as modified by Zhu et al. and Kamei et al. teach the gardening appliance as described in the above but is silent about an air filter device positioned within the filtered portion of the discharge duct.  In addition to the above, Kamei et al. teach an air filter device (46c) positioned within the filtered portion of the discharge duct. It would have been obvious to one having ordinary skill in the art before . 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Massey as modified by Zhu et al. and Kamei et al. as applied to claims 1 & 8 above, and further in view of Gagne et al. (WO 2016061672 A1).
 For claim 11, Massey as modified by Zhu et al. and Kamei et al. teaches the gardening appliance as described in the above but is silent about an odor sensor, wherein the controller is operably coupled to the odor sensor and the flow regulating device, the controller being configured for directing the flow of air through the filtered portion based at least in part on feedback from the odor sensor.  
	Gagne et al. teach a gardening appliance comprising an odor sensor (page 5, line 15), wherein the controller (50) is operably coupled to the odor sensor and the flow regulating device (can be the fan, filter 33, pump 37, etc.), the controller being configured for directing the flow of air through the filtered portion based at least in part on feedback from the odor sensor (the controller controls all parts of the system). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an odor sensor as taught by Gagne et al. in the system of Massey as modified by Zhu et al. and Kamei et al. in order to detect odor escaping from the system so as to prevent contamination to the outside surrounding environment from the system. 
. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Massey as modified by Zhu et al. and Kamei et al. as applied to claims 1 & 8 above, and further in view of Fujiyama (JP 2013165706 A).
For claim 12, Massey as modified by Zhu et al. and Kamei et al. teaches the gardening appliance as described in the above but is silent about wherein the flow regulating device is a damper.  
Fujiyama teaches a gardening appliance comprising a damper (60) at the discharge duct (62). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a damper as taught by Fujiyama in the discharge duct of the system of Massey as modified by Zhu et al. and Kamei et al. in order to regulate the air flow from the growing appliance to the outside surrounding. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Massey as modified by Zhu et al. as applied to claim 1 above, and further in view of DE 4411226 C1 (herein DE226).
 	For claim 13, Massey as modified by Zhu et al. teaches the gardening appliance as described in the above, and further teaches wherein the grow module comprising a 
	However, Massey as modified by Zhu et al. is silent about the central hub rotatable about an axis. 
DE226 teaches a gardening appliance comprising a grow module comprising a central hub (8.1) rotatable about an axis and a plurality of partitions (6, 6.1, see also figs. 3A-C) extending from the central hub substantially along a radial direction to define a plurality of grow chambers spaced apart along a circumferential direction.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to	have the central hub of Massey as modified by Zhu et al. be rotatable about an axis as taught by DE226 in order to assure that all of the plants in the plant module will be treated with nutrients, lights, etc. in the event that certain equipment such as spray nozzles for the nutrients or the like are only mounted in one area of the appliance.  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Massey as modified by Zhu et al. and DE226 as applied to claims 1 & 13 above, and further in view of Fujiyama (as above).
For claim 14, Massey as modified by Zhu et al. and DE226 teaches the gardening appliance as described in the above but is silent about wherein an outlet of the intake duct is positioned within a first chamber of the plurality of grow chambers, 
 	In addition to the above, Fujiyama teaches an outlet of the intake duct (61) is positioned within a first chamber of the plurality of grow chambers (see fig. 2, duct 61 is positioned within the chamber of the plants P), and wherein an inlet of the discharge duct (62) is positioned within a second chamber of the plurality of grow chambers (see fig. 2, duct 62 is positioned within another chamber on the top area). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the outlet of the intake duct of Massey as modified by Zhu et al. and DE226 be positioned within a first chamber of the plurality of grow chambers as taught by Fujiyama, and the inlet of the discharge duct of Massey as modified by Zhu et al. and DE226 be positioned within a second chamber of the plurality of grow chambers as taught by Fujiyama, depending on the user’s preference to find the most effective areas to locate the intake and discharge ducts based on the available space. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/Primary Examiner, Art Unit 3643